Title: From John Adams to Samuel Lord, 20 June 1798
From: Adams, John
To: Lord, Samuel,Barron, John



To the Citizens of the County of Allegheny in the State of Pennsylvania
Philadelphia June 20 1798

Your Address and Memorial to the President Senate and House of Representatives has been presented to me.
The Veneration you profess of the Blessings of civil and religious Liberty, and your Attachment to your Country and its Government under which you enjoy Such inestimable Advantages, are Sentiments worthy of the best of Men.
The Confidence and Satisfaction you express in the firm and upright Conduct of the Executive Authority towards France, are received with esteem, and the Indignation you feel at the Contempt, Insults and accumulated Injuries with which our Efforts and Overtures for the Preservation of Peace have been received, does you honor.
Sentiments like these are, of themselves a Sufficient Pledge of Support to such Measures as Government in its Wisdom may adopt and direct for the Preservation of the national honor, Safety and Confidence

John Adams